Title: From George Washington to William Livingston, 3 March 1779
From: Washington, George
To: Livingston, William

Dear Sir
Head Quarters Middle Brook 3d March 1779

I was a few days ago honored with yours of the 18th ulto inclosing the depositions of several inhabitants and civil Officers respecting ill treatment recd from sundry Officers of the Army and a refusal in some of them to submit to the civil process—Major Call and Mr Heath two of the Officers are at Winchester in Virginia in Winter Quarters a very considerable distance from hence, but if you are of opinion that there is an immediate necessity for their appearance to answer the charges against them I will order them down—Capt. Von Heer and Mr Skinner are in Camp. From the conclusion of your letter you seem willing to suffer the matter to be compromised by the parties to prevent further trouble. I rather wish that the several charges may be fully investigated, that the Officers may, if they are found guilty, be dealt with according to law civil or military, in which ever Court they may be tried, or, if innocent, honorably acquitted. I therefore propose that the parties accusing Von Heer and skinner should institute Civil suits against them, to which I will engage they shall submit, or if they will leave it to a military determination, I will order a Court Martial which will be the speediest method of bringing it to an issue.
I am every now and then embarrassed by disputes between the Officers and Inhabitants, which generally originate from the latter coming into Camp with liquor, selling it to the Soldiers, and, as the Officers alledge, taking Cloathing provisions or accoutrements in pay. there being no civil redress, that I know of, for a greivance of this nature, the Officers undertake to punish those suspected of such practices, sometimes with reason, and probably sometimes without foundation—If there is no law of the State to prevent this kind of commerce between the people and the Soldiery, it would have a very good effect, to procure one, prohibiting an inhabitant from selling liquor to the Soldiers, within the limits of the Camp, without leave obtained from the commanding Officer of the quarter into which it may be brought, and imposing a penalty, recoverable by a summary process before a Magistrate, upon any person receiving Arms, Accoutrements, Cloathing or provisions from a soldier by way of purchase, or in exchange for any commodity brought into Camp for sale. An act of this kind would releive the considerate Officer from the disagreeable necessity in which he is often involved, of submitting to a greivance destructive of every military principle, or undertaking to punish a Citizen by virtue of his own authority, and it will point out a mode of redress to others too willing perhaps to exercise military power when they have an oppertunity or excuse for so doing—I congratulate you on your late escape at Eliza. Town as I am very sincerely Dear Sir Yr most obt.
I return you the Affidavits agreeable to your request.